EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Vision-Sciences,Inc. Orangeburg, New York We consent to the incorporation by reference in the Registration Statements of Vision-Sciences, Inc. and subsidiaries on FormS-8 (Numbers 333-170357, 333-72547, 333-48654, 333-148721, and 333-154150) and Form S-3 (Number 333-178834) of our report dated June 24, 2013, on our audit of the financial statements as of March 31, 2013 and 2012 and for the years then ended, which report is included in this Annual Report on Form 10-K to be filed on or about June 24, 2013. /s/ EisnerAmper LLP Edison, New Jersey June 24, 2013
